DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-17 directed to an invention non-elected without traverse.  Accordingly, claims 14-17 have been cancelled.

Allowable Subject Matter
Claims 1-13, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art teaches most aspects of the claimed invention (see Bernhardt, previously of record; also see Matsumura (JP H09-56707 A), cited in the above IDS and on the attached PTO-892 with a full English translation); however, the prior art of record neither teaches nor reasonably suggests having the divided irradiation time range between 50 ms and 150 ms, as required by the combination as claimed.  Bernhardt teaches that typical divided irradiation times of 7-9 ms are necessary due to avoiding motion blur in each of the time-division images prior to generating the composite image (p.2 and p.5 of the translation).  Matsumura similarly teaches that the time-division images must be acquired at a divided irradiation time of 30 ms or less in order to avoid motion blur within each time-division image (pars.0004-0012).

Claims 2-13 are allowed by virtue of their dependence upon claim 1.

Claim 18 is allowed for being re-written in independent form, including the allowable subject matter of former claim 3, intervening claim 2, and base claim 1, as indicated in the Non-Final Rejection mailed 8/23/2021.

Claim 19 is allowed for being re-written in independent form, including the allowable subject matter of former claim 6 and base claim 1, as indicated in the Non-Final Rejection mailed 8/23/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884